DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-35 in the reply filed on 05/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities:
(page 2) “Fig. 4 is a representative cross-sectional view of the circulating valve assembly in an elongated, operating configuration” should be changed to “Fig. 4 is a representative cross-sectional view of the circulating valve assembly in an elongated, bypass configuration”.
(page 2) “Fig. 5 is a representative cross-sectional view of the circulating valve assembly in an elongated, bypass configuration” should be changed to “Fig. 5 is a representative cross-sectional view of the circulating valve assembly in an elongated, operating configuration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 recites the limitation “in which the placing the circulating valve assembly in the bypass configuration comprises displacing at least one closure member that blocks the fluid flow through at least one port formed through the sidewall” in lines 1-4.  The specification does not describe wherein the bypass configuration is when fluid flow is blocked through at least one port formed through the sidewall.  The specification describes wherein the bypass configuration is when fluid flow can pass through a sidewall of the circulating valve assembly to an annulus external to the circulating valve assembly.  Clarification is needed.
Claim 15 recites the limitation “the biasing device biases the closure member toward an open position of an operator valve of the circulating valve assembly when the first and second longitudinally tensile forces are applied to the circulating valve assembly” in lines 4-7.  It is unclear how the closure member is biased toward the open position of the operator valve when the first and second longitudinally tensile forces are applied to the circulating valve, when the first longitudinally tensile force places the circulating valve assembly in the operating configuration, as shown in Fig. 5, and the second longitudinally tensile force places the circulating valve assembly in the bypass configuration, as shown in Fig. 4.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudoin (9,890,601).
As concerns claim 1, Baudoin shows a method of performing an operation in a subterranean well, the method comprising: closing a bypass valve (70, 75) of a circulating valve assembly (5), thereby blocking fluid communication between an internal flow passage of the circulating valve assembly and an annulus external to the circulating valve assembly (Fig. 3); and then applying a first longitudinally tensile force to the circulating valve assembly while a fluid flow passes longitudinally through the flow passage, the bypass valve remaining closed when the first longitudinally tensile force is applied to the circulating valve assembly (Fig. 5).
As concerns claim 2, Baudoin shows applying a second longitudinally tensile force to the circulating valve assembly while a flow rate of the fluid flow is less than a predetermined level, thereby opening the bypass valve (Fig. 4).
As concerns claim 3, Baudoin shows reducing a flow rate of the fluid flow to less than a predetermined level, thereby opening the bypass valve (Fig. 4).
As concerns claim 7, Baudoin shows operating a well tool (BHA) in response to the fluid flow, the well tool being connected downstream of the circulating valve assembly, and the well tool being selected from the group consisting of a fluid motor (mud motor), a vibratory tool, a stabilizer, a steering tool and a reamer.
As concerns claim 8, Baudoin shows in which the applying the first longitudinally tensile force comprises elongating the circulating valve assembly (Fig. 5).
As concerns claim 9, Baudoin shows a method of performing an operation in a subterranean well, the method comprising: deploying a circulating valve assembly (5) into the well, the circulating valve assembly having an operating configuration (Fig. 3) in which fluid flow through the circulating valve assembly is directed to a well tool (BHA) connected downstream of the circulating valve assembly, and a bypass configuration (Fig. 4) in which the fluid flow can pass through a sidewall (70, 75) of the circulating valve assembly to an annulus external to the circulating valve assembly; applying a longitudinally compressive force to the circulating valve assembly, thereby placing the circulating valve assembly in the operating configuration (Fig. 3); and then applying a first longitudinally tensile force to the circulating valve assembly, the circulating valve assembly remaining in the operating configuration after the first longitudinally tensile force has been applied (Fig. 5).
As concerns claim 10, Baudoin shows in which the applying the longitudinally compressive force comprises decreasing a length of the valve assembly (Fig. 3).
As concerns claim 11, Baudoin shows in which the applying the first longitudinally tensile force comprises increasing a length of the circulating valve assembly (Fig. 5).
As concerns claim 12, Baudoin shows in which the applying the first longitudinally tensile force comprises maintaining a flow rate of the fluid flow greater than a predetermined level while the longitudinally tensile force is applied to the circulating valve assembly (Fig. 5).
As concerns claim 13, Baudoin shows applying a second longitudinally tensile force to the circulating valve assembly while the flow rate of the fluid flow is less than the predetermined level, thereby placing the circulating valve assembly in the bypass configuration (Fig. 4).
As concerns claim 14, Baudoin shows in which the placing the circulating valve assembly in the bypass configuration comprises displacing at least one closure member (25) that blocks the fluid flow through at least one port (70) formed through the sidewall (Fig. 4).
As concerns claim 16, Baudoin shows a method of performing an operation in a subterranean well, the method comprising: directing fluid flow longitudinally through a well tool (BHA) connected in a tubular string downstream of a longitudinally compressed circulating valve assembly (5), thereby causing the well tool to operate (Fig. 3); and longitudinally elongating the circulating valve assembly while a flow rate the fluid flow is less than a predetermined level, and then increasing the flow rate, thereby causing the fluid flow after the elongating to pass outwardly through a sidewall (70) of a housing (20) of the circulating valve assembly to an annulus external to the circulating valve assembly (Fig. 4).
As concerns claim 17, Baudoin shows in which the well tool comprises at least one of the group consisting of a fluid motor (mud motor), a vibratory tool, a stabilizer, a steering tool and a reamer, and in which the causing the well tool to operate comprises operating the at least one of the group consisting of the fluid motor, the vibratory tool, the stabilizer, the steering tool and the reamer (Fig. 3).
As concerns claim 18, Baudoin shows in which the elongating comprises causing a bypass valve (75) of the circulating valve assembly to open, thereby permitting the fluid flow to pass from a central longitudinal flow passage of the circulating valve assembly to the external annulus via a port (70) in the circulating valve assembly housing (Fig. 4).

Claims 1, 3-5, 26-29, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (3,907,046).
As concerns claim 1, Gaylord shows a method of performing an operation in a subterranean well, the method comprising: closing a bypass valve (32) of a circulating valve assembly (10), thereby blocking fluid communication between an internal flow passage of the circulating valve assembly and an annulus external to the circulating valve assembly (Fig. 2a; col 4, ln 38-50); and then applying a first longitudinally tensile force to the circulating valve assembly while a fluid flow passes longitudinally through the flow passage, the bypass valve remaining closed when the first longitudinally tensile force is applied to the circulating valve assembly (Fig. 1a; col 4, ln 38-50).
As concerns claim 3, Gaylord shows reducing a flow rate of the fluid flow to less than a predetermined level, thereby opening the bypass valve (Fig. 2a; col 4, ln 15-37).
As concerns claim 4, Gaylord shows opening an operator valve (62) of the circulating valve assembly, thereby permitting the fluid flow to pass longitudinally through the circulating valve assembly via the flow passage while the bypass valve is closed (Fig. 1a).
As concerns claim 5, Gaylord shows in which the applying the first longitudinally tensile force comprises the operator valve remaining open when the first longitudinally tensile force is applied to the circulating valve assembly (Fig. 1a).
As concerns claim 26, Gaylord shows a circulating valve assembly (10) for use in a subterranean well, the circulating valve assembly comprising: a housing assembly (16) having a longitudinally compressed configuration (Fig. 2a [broken lines]) and a longitudinally elongated configuration (Fig. 1a); a flow passage (20) extending longitudinally through the housing assembly; an operator valve (62) that selectively blocks flow between first (16) and second (38) sections of the flow passage (Fig. 1a & 2a); and a bypass valve (32) that selectively blocks flow between the flow passage first section and an exterior of the circulating valve assembly (Fig. 1a & 2a).
As concerns claim 27, Gaylord shows in which the operator valve is open and the bypass valve is closed in the compressed configuration (moving from Fig. 1a to Fig. 2a).
As concerns claim 28, Gaylord shows in which the operator valve is closed and the bypass valve is open in the elongated configuration (Fig. 2a [full lines]).
As concerns claim 29, Gaylord shows a biasing device (col 4, ln 15-50) that exerts a biasing force that biases an operator mandrel (58) between an operating position in which the bypass valve is closed and the operator valve is open (Fig. 1a), and a bypass position in which the bypass valve is open and the operator valve is closed (Fig. 2a [full lines]).
As concerns claim 34, Gaylord shows in which some fluid flow between the first and second flow passage sections is permitted in a closed configuration of the operator valve (Fig. 2a).
As concerns claim 35, Gaylord shows a splined connection between first and second housings of the housing assembly (col 3, ln 16-17).
Allowable Subject Matter
Claims 6, 15, 19-25 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679